Citation Nr: 1004391	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-13 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Jared Haynie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
Veteran if further action is required.


REMAND

The Veteran contends that his service-connected chronic 
lumbosacral strain precludes him from engaging in 
substantially gainful employment consistent with his 
education and occupational experience.  The Veteran has been 
unemployed since 2000.

A total disability rating may be granted when a claimant is 
unable to secure or follow a substantially gainful 
occupation because of service-connected disabilities.  When 
a claimant claims unemployability but is less than totally 
disabled under the schedular criteria, a total rating may 
nevertheless be granted if service-connected disorders 
prevent him or her from securing and maintaining 
substantially gainful employment, provided that: if there is 
only one such disability, the disability is rated at 60 
percent or more; and if there are two or more disabilities, 
at least one of them is rated at 40 percent or more and the 
combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

If the evidence demonstrates that the Veteran is 
unemployable by reason of his service-connected 
disabilities, but fails to meet the percentage standards 
discussed above, the claim must be submitted to the Director 
of Compensation and Pension (C&P) Service for extraschedular 
consideration.  38 C.F.R. § 4.16(b).

In this case, the Veteran is currently service-connected for 
only one disability-chronic lumbosacral strain, at a 20 
percent evaluation.  Because the Veteran's only service-
connected disability is rated as 20 percent disabling, the 
percentage criteria under 38 C.F.R. § 4.16(a) have not been 
met.  The issue, then, is whether his service-connected 
disability-chronic lumbosacral strain-nevertheless prohibits 
him from sustaining gainful employment, such that the claim 
should be submitted to the Director of C&P Service for 
extraschedular consideration.

Significant to the Board's analysis here is that the Veteran 
has other disabilities that have been found not to be 
service-connected.  Specifically, a May 1990 Board decision 
denied the Veteran's claims for service connection for (1) 
residuals of a neck injury and (2) degenerative disc disease 
of the lumbar spine.

In two medical opinions dated October 2001 and January 2003, 
respectively, the Veteran was deemed unemployable due to his 
back and neck disabilities, generally.  In an October 2001 
letter, a VA examiner opined that the Veteran's medical 
condition-particularly his "chronic neck and back problems"-
rendered him incapable of engaging in any substantial, 
gainful employment.  In a January 2003 treatment note, the 
same examiner opined, based on the Veteran's chronic neck 
pain and low back pain, that the Veteran was "unable to work 
in his present condition."

The Board is unable to rely on these opinions as a basis for 
referring the claim for extraschedular consideration because 
the opinions did not specify whether the Veteran's service-
connected disability, alone, renders the Veteran 
unemployable.  A total disability rating is warranted when a 
claimant is unable to secure or follow a substantially 
gainful occupation solely because of service-connected 
disabilities.

The Veteran has not undergone a VA examination in connection 
with this claim, and there are no medical opinions in the 
record specifically finding that the Veteran's service-
connected disability does not render him unemployable.  The 
Board therefore must remand the claim for an examination and 
opinion that specifies whether the Veteran's service-
connected chronic lumbosacral strain, alone, renders him 
unemployable.

The Board notes that a March 2004 Social Security 
Administration (SSA) determination found the Veteran to be 
disabled since June 21, 2000.  That decision, however, does 
not support the Veteran's TDIU claim because SSA 
specifically determined that the Veteran's disability was 
caused by "degenerative disc disease of the cervical and 
lumbar spine with significant and chronic cervical and 
lumbar pain."  As discussed above, the Veteran is not 
service-connected for degenerative disc disease of the 
lumbar spine or for any disability of the neck.  
Accordingly, SSA's determination of the Veteran's disability 
status is not directly relevant here.

In short, there is no medical opinion in the record that 
opines as to whether the Veteran is unable to procure 
substantially gainful employment solely because of his 
service-connected disability.  Thus, the Board must remand 
the claim for an appropriate examination and opinion.

If, after examining the Veteran, the AMC determines that the 
percentage criteria listed under 38 C.F.R. § 4.16(a) still 
have not been met (i.e. in this particular case, that a 100 
percent disability is not warranted for chronic lumbosacral 
strain), and that the Veteran is nevertheless prohibited 
from sustaining gainful employment due to his service-
connected disability, the case should be forwarded to the 
Director, Compensation and Pension Service for 
extraschedular consideration.  See 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination for the purpose 
of ascertaining (1) the current status 
of his service-connected chronic 
lumbosacral strain and (2) whether the 
Veteran is unable to secure or follow a 
substantially gainful occupation solely 
as a result of his service-connected 
chronic lumbosacral strain (as opposed 
to his nonservice-connected neck 
disorder and degenerative disc disease 
of the lumbar spine, discussed above).  
The examination report should reflect 
that the examiner reviewed the claims 
folder.  All opinions expressed by the 
examiner should be accompanied by a 
complete rationale, with citation to 
relevant medical findings and lay 
statements.

Based on a review of the claims folder, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not that Veteran's service-connected 
chronic lumbosacral strain, alone, 
renders him unable to secure or follow 
a substantially gainful occupation 
consistent with his education and 
occupational experience.  The opinion 
should not take into consideration 
factors other than the Veteran's 
service-connected disability (i.e., age 
or nonservice-connected disabilities).

2.  Then, the AMC should readjudicate 
the claim.  If it is determined that the 
Veteran is unemployable by reason of his 
service-connected disability, but fails 
to meet the percentage standards listed 
above, the claim shall be submitted to 
the Director of C &P Service for 
extraschedular consideration.  38 C.F.R. 
§ 4.16(b).  Otherwise (i.e. if it is 
determined that such referral is not 
warranted), a supplemental statement of 
the case should be issued.  Then, if 
appropriate, return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the U.S. Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

